72456: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








18-90729: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 72456


Short Caption:STATE VS. DIST. CT. (OJEDA (FRANCISCO))Court:Supreme Court


Related Case(s):77917, 77917-COA


Lower Court Case(s):Washoe Co. - Second Judicial District - CR150829Classification:Original Proceeding - Criminal - Mandamus/Prohibition


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:01/03/2018 at 11:30 AMOral Argument Location:Carson City


Submission Date:01/03/2018How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


PetitionerThe State of NevadaChristopher J. Hicks
							(Washoe County District Attorney)
						Adam Paul Laxalt
							(Attorney General/Carson City)
						Jennifer P. Noble
							(Washoe County District Attorney)
						Joseph R. Plater
							(Washoe County District Attorney)
						


Real Party in InterestFrancisco Merino OjedaJoseph W. Goodnight
							(Washoe County Public Defender)
						Katheryn A. B. Hickman
							(Washoe County Public Defender)
						John Reese Petty
							(Washoe County Public Defender)
						


RespondentLynne K. Simons


RespondentThe Second Judicial District Court of the State of Nevada, in and for the County of Washoe





Docket Entries


DateTypeDescriptionPending?Document


02/28/2017Filing FeePetition Filing fee waived.  Criminal.


02/28/2017Petition/WritFiled Petition for Writ of Prohibition or Mandamus.17-06727




02/28/2017AppendixFiled Appendix to Petition for Writ.17-06731




02/28/2017Notice/IncomingFiled Affidavit of Service (Petition for Writ of Prohibition or Mandamus and Appendix to Petition for Writ).17-06910




04/13/2017Order/ProceduralFiled Order/Answer Writ Petition.  Real Party in Interest's Answer due:  20 days.17-12303




05/02/2017Notice/IncomingFiled Notice of Appearance.  John Reese Petty, Chief Deputy Washoe County Public Defender appearing as counsel for Real Party in Interest Francisco Marino Ojeda.17-14462




05/03/2017MotionFiled Stipulation to Extend Time to File Answer Against Issuance of Writ.17-14583




05/08/2017Order/ProceduralFiled Order Granting Motion.  Answer to Writ Petition due: June 2, 2017.17-15235




06/02/2017Petition/WritFiled Real Party in Interest's Answer Against Issuance of Requested Writ.17-18419




06/02/2017AppendixFiled Real Party in Interest's Appendix.17-18420




09/13/2017Order/Clerk'sFiled Order Re:  Scheduling of Oral Argument.  This matter will be scheduled for oral argument on the next available calendar.17-30755




11/17/2017Notice/OutgoingIssued Notice Scheduling Oral Argument. Oral Argument is scheduled for 30 minutes on January 3, 2018, at 11:30 a.m. in Carson City.17-39788




12/19/2017Notice/OutgoingIssued Oral Argument Reminder Notice.17-43834




01/02/2018Notice/IncomingFiled Notice of Appearance.  Jennifer Noble, Appellate Deputy Attorney will participate in the oral argument of this case, in lieu of Joseph Plater.18-00006




01/03/2018Case Status UpdateOral argument held this day. Case submitted for decision.  Before the En Banc court.


12/06/2018Opinion/DispositionalFiled Authored Opinion. "Petition denied." Before the Court En Banc. Author: Stiglich, J. Majority: Stiglich/Douglas/Cherry/Gibbons/Hardesty/Parraguirre. Pickering, J., dissenting. 134 Nev. Adv. Opn. No. 94. EN BANC (SC)18-907299




01/02/2019RemittiturIssued Notice in Lieu of Remittitur. (SC)19-00126




01/02/2019Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed. (SC)



Combined Case View